Wright, J.,
dissenting. The majority ignores a primary rule of statutory construction. That is to say, when a statute is plain and unambiguous on its face, the court must assume that the legislature meant what it said. See, e.g., Andrianos v. Community Traction Co. (1951), 155 Ohio St. 47 [44 O.O. 72]. R.C. 2305.131 provides that “no actions” for certain specified types of injuries shall be brought when more than ten years have elapsed since the cause of action arose. The statute does not distinguish between contract, tort or other forms of actions. Instead, it refers to the actions according to the nature of the claimed injury.
I vigorously dispute the majority’s assertion that “[n]o ‘injury’ to person or property arising out of a defective and unsafe improvement to real property is alleged.” An injury to property arising out of a defective improvement to real property — an improperly installed roof — is precisely what was alleged. Thus, this case falls squarely within the language of R.C. 2305.131.
I quite agree with the reasoning of the Court of Appeals for Marion County in United States Fid. & Guar. Co. v. Marion Contracting Corp. (Jan. 7, 1983), No. 9-82-5, unreported, and with the United States Court of Appeals for the Sixth Circuit in Hartford Fire Ins. Co. v. Lawrence, Dykes, Goodenberger, Bower & Clancy (1984), 740 F. 2d 1362. In both of these cases the courts determined that the language of R.C. 2305.131 was unambiguous and that the statute applied to all types of actions for the specified subject matter, despite the form of the action.
Such an interpretation of the statute is also supported by the reasoning of this court in Andrianos, supra. That case involved the question of whether the statutes of limitations set forth in either G.C. 11222 (now R.C. 2305.07) or G.C. 11224-1 (now R.C. 2305.10) applied to a personal injury action in which the complaint was based on an implied contract theory. G.C. 11222 provided:
“An action upon a contract not in writing, express or implied * * * shall be brought within six years after the cause thereof accrued.”
G.C. 11224-1 provided:
“An action for bodily injury or injuring personal property shall be brought within two years after the cause thereof arose.”
*101This court held that G.C. 11224-1 applied because that section was based upon the subject matter, rather than the form, of the action. “* * * No matter what form is adopted, the essence of the action is the wrongful injury * * Andrianos, supra, at 51. The court further reasoned that a statute relating to specific subject matter controls over a more general provision that might otherwise apply. Id. at 50.
The same reasoning is applicable here. The majority holds that R.C. 2305.06, which sets a statutory limitations period of fifteen years for actions based upon written contracts, should be applied. However, it is crystal clear that R.C. 2305.131 applies to cases involving the particular subject matter and the particular types of defendants here involved. The more specific statute must be applied. Id.
The parties agree that R.C. 2305.131 was adopted to protect architects and builders when the demise of the privity of contract doctrine broadly extended their potential liability to third parties. Almost every state, including Ohio, enacted this type of statute, recognizing that architects and builders were exposed to liability for an indefinite time due to the longevity of buildings. Over such a long time, evidence becomes stale and intervening negligence could and does occur. I find unpersuasive the argument that the legislature would have passed such legislation intending it to apply only to tort claims but not to contract claims that allege the same type of injury. If the legislature intended to restrict the limitations period to a particular form of action, it could have done so explicitly.
R.C. 2305.131 should be interpreted according to its plain meaning. The statute should be applied to any action “to recover damages for any injury to property, real or personal, or for bodily injury or wrongful death, arising out of the defective and unsafe condition of an improvement to real property * * * brought against any person performing services for or furnishing the design, planning, supervision of construction, or construction of such improvement to real property * * *” whether the action is based upon a contract, tort or any other theory of recovery. The case at bar alleges just such an injury to property and should therefore be statutorily barred.
Accordingly, I must respectfully but vigorously dissent.
Locher, J., concurs in the foregoing dissenting opinion.